UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-6449


KELVIN J. MILES,

                Petitioner – Appellant,

          v.

UNITED STATES OF AMERICA,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:12-cv-02045-AW)


Submitted:   June 17, 2013                  Decided:   July 9, 2013


Before KEENAN, WYNN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kelvin J. Miles, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Kelvin J. Miles seeks to appeal the district court’s

orders denying his 28 U.S.C. § 2241 (2006) petition and denying

his   Fed.     R.    Civ.     P.     59(e)    motion       for      reconsideration.                We

dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

               When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                                  “[T]he

timely   filing        of   a   notice       of       appeal   in    a    civil    case        is    a

jurisdictional requirement.”                     Bowles v. Russell, 551 U.S. 205,

214 (2007).

               The    district          court’s       order      denying     Miles’       § 2241

petition was entered on the docket on July 17, 2012, and the

order denying the Rule 59(e) motion was entered on September 18,

2012.     The        notice     of      appeal    was     filed      on    March    21,    2013.

Because Miles failed to file a timely notice of appeal or to

obtain    an    extension          or    reopening       of    the       appeal    period,          we

dismiss the appeal.             We dispense with oral argument because the

facts    and    legal       contentions       are       adequately        presented       in    the



                                                  2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                   DISMISSED




                                    3